 Case 8:13-cv-01592-AEP Document 257 Filed 11/15/19 Page 1 of 2 PageID 7215



                IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

CIN-Q AUTOMOBILES, INC., et al., )
                                 )
                                 )
                    Plaintiffs, )
                                 ) Case No. 8:13-cv-01592 AEP
     v.                          )
                                 ) Mag. Judge Anthony E. Porcelli
BUCCANEERS LIMITED               )
PARTNERSHIP,                     )
                                 )
     Defendant.                  )

       NOTICE OF APPEARANCE OF ATTORNEY PHILLIP A. BOCK
        ON BEHALF OF PROPOSED INTERVENORS TECHNOLOGY
        TRAINING ASSOCIATES, INC., LARRY F. SCHWANKE, D.C.,
       d/b/a BACK TO BASICS FAMILY CHIROPRACTIC, BAREWOOD
     OUTLET, INC., THOMAS SAVINO d/b/a WEBRX PHARMACY PALACE
        AND RXPALACE, AND MERYMAN ENVIRONMENTAL, INC.,
         AND NOTICE OF DESIGNATION OF E-MAIL ADDRESSES
                     FOR SERVICE OF DOCUMENTS

      Phillip A. Bock gives notice of his appearance as attorney of record for

proposed intervenors TECHNOLOGY TRAINING ASSOCIATES, INC., LARRY F.

SCHWANKE,       D.C.,   d/b/a   BACK    TO   BASICS      FAMILY      CHIROPRACTIC,

BAREWOOD OUTLET, INC., THOMAS SAVINO d/b/a WEBRX PHARMACY

PALACE AND RXPALACE, AND MERYMAN ENVIRONMENTAL, INC., and

requests that copies of all pleadings, notices, memoranda, and correspondence be

served   upon   him.    Pursuant   to   Florida   Rule   of   Judicial   Administration

2.516(b)(1)(A), Phillip A. Bock gives notice of designating the following e-mail

addresses for receiving service:
 Case 8:13-cv-01592-AEP Document 257 Filed 11/15/19 Page 2 of 2 PageID 7216



                  Primary E-Mail Address: phil@classlawyers.com

               Secondary E-Mail Address: service@classlawyers.com


                                     /s/ Phillip A. Bock

                                     Phillip A. Bock
                                     Bock, Hatch, Lewis & Oppenheim, LLC
                                     134 N. La Salle St., Ste. 1000
                                     Chicago, IL 60602




                           CERTIFICATE OF SERVICE

      I hereby certify that on November 15, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system.


                                                     By: /s/ Phillip A. Bock




                                          2
